Citation Nr: 0033141	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
October 1968 and from November 1990 to June 1991.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in November 1998.  This 
appeal originates from a decision dated in July 1998 by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the appellant's claim for service 
connection for PTSD has been denied by the RO because of a 
lack of evidence of a verified stressor.  Nevertheless, the 
veteran has submitted multiple statements detailing the 
events he claims are stressors which support his diagnosis of 
PTSD.  While the RO indicated in correspondence dated in 
April 1998 that certain information was required to assist a 
search by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to verify his reported stressor events, 
there is no indication within the record that the information 
provided by the appellant has been forwarded to USASCRUR.  
The Board believes that the information provided by the 
appellant must be forwarded to USASCRUR in an attempt to 
confirm the reported stressor events.  This is so because the 
duty to assist requires VA to attempt to verify the 
appellant's stressors and this action is consistent with the 
mandate of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, in view of the above and in an effort to ensure 
due process, this case is REMANDED for the following action: 

1. The appellant should be asked to 
provide a list of all medical 
treatment that he has received for his 
claimed PTSD since 1998.  The RO 
should make arrangements to obtain the 
records from all the sources reported 
by the appellant.  If private 
treatment is reported and those 
records are not obtained, the 
appellant and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records. The RO should also make sure 
that all the records of any VA 
treatment afforded to the appellant 
are obtained. All records obtained 
should be associated with the claims 
folder.  

2. The RO should again contact the 
appellant and provide him with an 
opportunity to submit additional 
information regarding his alleged 
stressors.  The appellant should be 
notified that detailed information is 
necessary so that a meaningful search 
of his stressors can be completed.  
Regardless of the response, the RO 
should review the file and prepare a 
detailed summary of all the claimed 
stressors, the veteran's military 
unit(s), etc.  This summary and all 
associated documents, including his 
personnel records and a copy of the 
line-of-duty determination made in 
September 1993 regarding a March 1991 
injury, should be sent to the 
USASCRUR.  The USASCRUR should be 
asked to provide any information which 
might corroborate the appellant's 
alleged stressors.  The RO should also 
initiate a search for other military 
information that might be helpful, 
such as unit histories and morning 
reports.

3. The RO should review the entire file 
and undertake any action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.

4. After receiving a response from the 
USACRUR, any additional development 
deemed necessary to corroborate the 
occurrence of the alleged stressors 
should be undertaken.  The RO should 
thereafter schedule the appellant for 
a comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present, with consideration of the 
criteria for diagnosing PTSD 
contemplated by DSM-IV.  The 
examination report should reflect a 
comprehensive review of the claims 
folder.  The examiner should consider 
the previous psychiatric findings and 
diagnoses to obtain a true picture of 
the nature of the appellant's 
psychiatric illness.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) the nature 
of each stressor relied on when 
diagnosing PTSD; and (2) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors found sufficient 
to produce PTSD by the examiner.  A 
complete rationale for all opinions 
expressed must be provided.  The 
report of the examination must be 
associated with the claims folder.

5. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the requested 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented, including 
the return of the examination report 
to the examining physician, if 
necessary.  Stegall v. West, 11 
Vet.App. 268 (1998).

6. After the requested development is 
completed, the RO should re-adjudicate 
the claim of service connection for 
PTSD.  

If the benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


